 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      EMILIO SOTOMAYOR-RODRIGUEZ,                       Case No. 1:17-cv-01721-JDP
10
                       Petitioner,                      FINDINGS AND RECOMMENDATIONS
11                                                      TO GRANT RESPONDENT’S MOTION TO
            v.                                          DISMISS
12
      ON HABEAS CORPUS,                                 ECF No. 6
13
                       Respondent.                      OBJECTIONS, IF ANY, DUE IN 14 DAYS
14
                                                        ORDER DIRECTING CLERK OF COURT
15                                                      TO ASSIGN DISTRICT JUDGE

16
            Petitioner Mousa Emilio Sotomayor-Rodriguez filed a petition for a writ of habeas
17
     corpus under 28 U.S.C. § 2241 while detained by the U.S. Bureau of Immigration and Customs
18
     Enforcement (“ICE”). The court issued an order requiring respondent to file a response to the
19
     petition. ECF No. 5.
20
            Respondent has filed a response to that included a motion to dismiss the petition for
21
     mootness. ECF No. 6. Respondents state that petitioner has been released on bond and is no
22
     longer in detention. See id. at 1. In support of this contention, respondent has submitted a copy
23
     of an ICE order of supervision, dated April 9, 2018. See ECF No. 6-1. Petitioner has not
24
     responded to the motion to dismiss and case filings have been returned to the court as
25
     undeliverable.
26
            For these reasons:
27
            1. The clerk of the court is directed to randomly assign a district judge to this case;
28


                                                    1
 1            2. Respondent directed to mail a copy of these findings and recommendations to

 2               petitioner at his last known address; and

 3            3. It is recommended that:

 4                   a. respondent’s motion to dismiss, ECF No. 6, be granted;

 5                   b. the petition for writ of habeas corpus, ECF No. 1, be denied as moot; and

 6                   c. the clerk be directed to close this case.

 7            These findings and recommendations will be submitted to the U.S. district judge

 8    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 9    (14) days of service of these findings and recommendations, plaintiff may file written

10    objections with the court. If plaintiff files such objections, he should do so in a document

11    captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

12    advised that failure to file objections within the specified time may result in the waiver of rights

13    on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

14    Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
     IT IS SO ORDERED.
16

17
     Dated:    October 11, 2018
18                                                        UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                      2
